DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Application filed June 2, 2020 is presented for examination. Claims 1-20 are pending. Claims 1, 8 and 15 are independent claims. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest individually a switch module positioned within the interior volume and comprising a switch housing defining a recess; a conductive dome positioned at least partially in the recess and conductively coupled to the actuation member, the conductive dome configured to transition from an uncollapsed configuration to a collapsed configuration in response to a translational input at the actuation member; in the collapsed configuration, the conductive dome contacts the switch electrical contact to register the translational input as set forth in independent claim 1, 8, and a switch module positioned within the interior volume and comprising a switch housing defining a recess; a conductive dome positioned in the recess and configured to collapse in response to a translational input, and a friction guard at least partially defining a conductive path between the input surface and the processing unit, the friction guard comprising: a support member attached to the switch housing; a translating portion contacting the actuation member; and a first flexure and a second flexure extending from the support member and at least partially surrounding the translating portion, the first flexure and the second flexure configured to allow the translating portion to move relative to the switch housing as set forth in the independent claim 15.
	Dependent claims 2-7, 9-14 and 16-20 being further limiting to the independent claims 1, 8 and 15 respectively are also allowed. 
	The closet prior art, Holenarsipur et al. US Patent Application Publication No 2021/0405594 provided to the device by moving the crown, and parameters characterizing movement of the crown are sensed by a sensor system including one or more at least partially coherent electromagnetic radiation sources (e.g., coherent or partially coherent electromagnetic radiation sources, such as edge-emitting laser diodes, vertical-cavity surface-emitting lasers (VCSELs), quantum-dot lasers (QDLs), or superluminescent diodes) that emit, receive, and self-mix electromagnetic radiation (e.g., visible or invisible light) at least partially coherently. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691